Citation Nr: 1737008	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased evaluation for service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted the Veteran service connection for PTSD and assigned a 30 percent evaluation and denied the Veteran service connection for bilatereal hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before a traveling Veterans Law Judge in his June 2015 VA Form 9.  He was notified in September 2016 that his hearing was scheduled for October 27, 2016.  The Veteran's attorney submitted a statement on October 6, 2016 stating that the Veteran was unable to attend such scheduled hearing due to a scheduling conflict.  Thereafter, the Veteran is noted as failing to show for his hearing.  The Board takes note that in December 2016, the Veteran's attorney submitted a statement notifying the Board that his office address had changed.  The Board notes that no further correspondence relating rescheduling the Veteran's hearing is associated with the claims folder.  

In light of the above, the Board finds that the Veteran should be rescheduled for his requested travel Board hearing.  Prior to this, the AOJ should confirm the Veteran's and his attorney's current address.

Accordingly, the case is REMANDED for the following action:

The AOJ should confirm the Veteran's and his attorney's current address.  Once this is done, the AOJ should schedule the Veteran for a travel Board hearing.  The AOJ should notify the Veteran and his attorney of the date and time of the hearing at his current address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




